Exhibit 10.2

VOTING AGREEMENT

VOTING AGREEMENT, dated as of this 30th day of July 2007 (“Agreement”), among
each of the persons listed under the caption “Ascend Group” on the Signature
Page hereto (the “Ascend Group”), ePak Holdings Ltd. (“EPH”), each of the
persons listed under the caption “ePak Group” on the Signature Page hereto
(collectively with EPH, the “ePAK Group”), Ascend Acquisition Corp. (“Ascend”)
and Ascend Company Limited (“Company”). Each of the Ascend Group and the ePak
Group (as defined above) is sometimes referred to herein as a “Group.” For
purposes of this Agreement, each person who is a member of either the Ascend
Group or the ePAK Group is referred to herein individually as a “Shareholder”
and collectively as the “Shareholders.”

WHEREAS, as of even date herewith, each of the Company, the Company’s parent
corporation, Ascend, e.Pak Resources (S) Pte. Ltd. (“EPR”) and EPR’s parent
company, EPH, entered into an Agreement and Plan of Reorganization (the
“Reorganization Agreement”) that provided, inter alia, upon the terms and
subject to the conditions thereof, for the amalgamation of Ascend and the
Company, with the resultant continuing corporation (“Continuing Corporation”)
continuing as a publicly traded Bermuda limited company after the amalgamation,
the exchange of all of Ascend’s common stock and warrants for common shares and
warrants of the Continuing Corporation, and the purchase by the Continuing
Corporation from EPH of all the outstanding capital shares of EPR so that EPR
became a wholly owned subsidiary of the Continuing Corporation (collectively,
the “Transactions”).

WHEREAS, after giving effect to the consummation of the Transactions, each
Shareholder will own beneficially and of record certain ordinary shares of the
Continuing Corporation (all such shares and any shares of which ownership of
record or the power to vote is hereafter acquired by any of the Shareholders,
whether by purchase, conversion or exercise, prior to the termination of this
Agreement, and any shares of the common stock of Ascend prior to the
amalgamation with the Company, being referred to herein as the “Shares”);

WHEREAS, capitalized terms used but not defined in this Agreement shall have the
meanings ascribed to them in the Reorganization Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants set forth herein and in the Reorganization Agreement and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree to be legally bound as follows:

ARTICLE I

VOTING OF SHARES FOR DIRECTORS

SECTION 1.01 Board Composition. The Continuing Corporation and the Shareholders
shall take all necessary and desirable actions within their respective control
during the term of this Agreement to provide for (i) the Continuing
Corporation’s Board of Directors



--------------------------------------------------------------------------------

(the “Board”) to be comprised of five members, (ii) to enable the election of
the Director Designees (as defined herein) to the Board and (iii) the Board to
be comprised of three classes of directors – Class A, Class B and Class C – with
Class A first coming up for reelection at the first annual meeting of
stockholders following consummation of the Transactions, Class B first coming up
for reelection at the second annual meeting of stockholders following
consummation of the Transactions and Class C first coming up for reelection at
the third annual meeting of stockholders following consummation of the
Transactions. For the purposes of this Agreement, all references herein to any
“Group” shall mean the holders of a majority of the voting shares of EPH, Ascend
or the Continuing Corporation, as the case may be, held by the Shareholders
comprising such Group. The Director Designees shall be chosen by the applicable
Group (such determination in the case of the ePAK Group shall be made by the
consent of the holders of a majority of the Shares held by the members of the
ePAK Group and such determination in the case of the Ascend Group shall be made
by the consent of the holders of a majority of the Shares held by the members of
the Ascend Group) and identified in writing by the Group Representative to the
other Group Representative. For purposes hereof, “Group Representative” shall
mean Don Rice with respect to the Ascend Group and Steven Dezso with respect to
the ePak Group.

SECTION 1.02 Selection of Directors. Each Shareholder agrees to vote the Shares
he, she or it now owns, or will hereafter acquire prior to the termination of
this Agreement, for the election and re-election of the following persons as
directors of Ascend (the “Director Designees”):

(a) Two (2) persons (together, the “Ascend Directors”), each of whom shall be
designees of the Ascend Group; with one such designee being a Class B director
(and qualifying as an “independent” director within the meaning of the Nasdaq
rules); and one such designee being a Class C director, in each case such
designee shall be subject to the good faith approval of the ePAK Group, which
approval or disapproval shall be given within five business days of the date
such designee is identified as required to the Group Representative of ePak; and
it being agreed that each of Don Rice and Warren “Budd” Florkiewicz are
acceptable to the ePak Group;

(b) Two (2) persons (together, the “ePak Directors”), each of whom shall be the
designee of the ePak Group; with one such designee being a Class B Director (and
qualifying as an “independent” director within the meaning of the Nasdaq rules);
and one such designee being as Class C Director, in each case such designee
shall be subject to the good faith approval of the Ascend Group, which approval
or disapproval shall be given within five business days of the date such
designee is identified as required to the Group Representative of Ascend; and it
being agreed that each of Steven Dezso and Hock Voon Loo are acceptable to the
Ascend Group; and

(c) One person whom shall be mutually designated by the Ascend Group and ePak
Group, or if they are unable or unwilling to mutually select such designee, a
designee mutually selected by the ePak Directors and Ascend Directors designated
in clauses (a) and (b) of this Section 1.03, which designee in all cases shall
qualify as an “independent director” within the meaning of the Nasdaq rules and
shall serve as a Class A director, who shall initially be Steve San Filippo.

 

2



--------------------------------------------------------------------------------

SECTION 1.03 Removal. Any Director Designee may be removed from the Board of
Directors in the manner allowed by law and the Company’s governing documents
except that each Shareholder agrees that he, she or it will not, as a
stockholder, vote for the removal of any director without the mutual consent of
the Group or Groups entitled to designate such director pursuant to
Section 1.02. If a director designated under Section 1.02 is removed or resigns
from office, his successor shall be appointed by the Group or Groups that were
entitled to designate such removed or resigned director pursuant to
Section 1.02.

SECTION 1.04 No Representations. Neither the Shareholders, nor any of the
officers, directors, stockholders, members, managers, partners, employees or
agents of any Shareholder, makes any representation or warranty as to the
fitness or competence of any designee to serve on the Board of Directors by
virtue of such party’s execution of this Agreement or by the act of such party
in designating or voting for such designee pursuant to this Agreement.

SECTION 1.05 Term of Agreement. The obligations of the Shareholders pursuant to
this Agreement shall terminate immediately following the election or re-election
of directors at the annual meeting of the Company that will be held in 2010.

SECTION 1.06 Obligations as Director and/or Officer. Nothing in this Agreement
shall be deemed to limit or restrict any director or officer of the Company from
acting in his or her capacity as such director or officer or from exercising his
or her fiduciary duties and responsibilities, it being agreed and understood
that this Agreement shall apply to each Shareholder solely in his or her
capacity as a stockholder of the Company and shall not apply to his or her
actions, judgments or decisions as a director or officer of the Company if he or
she is such a director or officer.

SECTION 1.07 Additional Signatories.

(a) If a member of the ePak Group desires to transfer his, her or its Shares to
a permitted transferee pursuant to the Lock-Up Agreement to be signed by each
recipient of Shares as contemplated by the Reorganization Agreement, or if EHL
shall seek to transfer any Shares to any of its stockholders or designees of its
stockholder, or if a member of the Ascend Group desires to transfer his or its
shares to a permitted transferee pursuant to the escrow agreement dated as of
May 11, 2006 (“IPO Escrow”), it shall be a condition to such transfer that the
transferee agree to be bound by the provisions of this Agreement. This Agreement
shall in no way restrict the transfer on the public market of Shares that are
not subject to the Lock-Up Agreement or the Escrow Agreement, and any such
transfers on the public market of Shares not subject to the provisions of the
Lock-Up Agreement or the Escrow Agreement, as applicable, shall be free and
clear of the restrictions in this Agreement.

(b) Any person that is to be issued Transaction Consideration to the Company
after the date hereof shall execute a joinder to this Agreement as a condition
to its, her or his receipt of same.

 

3



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES; COVENANTS OF THE STOCKHOLDERS

Each Shareholder hereby severally represents warrants and covenants as follows:

SECTION 2.01 Authorization. Such Shareholder has full legal capacity and
authority to enter into this Agreement and to carry out such Shareholder’s
obligations hereunder. This Agreement has been duly executed and delivered by
such Shareholder, and (assuming due authorization, execution and delivery by the
Company and the other Shareholders) this Agreement constitutes a legal, valid
and binding obligation of such Shareholder, enforceable against such Shareholder
in accordance with its terms.

SECTION 2.02 No Conflict; Required Filings and Consents.

(a) The execution and delivery of this Agreement by such Shareholder does not,
and the performance of this Agreement by such Shareholder will not, (i) conflict
with or violate any Legal Requirement applicable to such Shareholder or by which
any property or asset of such Shareholder is bound or affected, or (ii) result
in any breach of or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any right of
termination, amendment, acceleration or cancellation of, or result in the
creation of any encumbrance on any property or asset of such Shareholder,
including, without limitation, the Shares, pursuant to, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation.

(b) The execution and delivery of this Agreement by such Shareholder does not,
and the performance of this Agreement by such Shareholder will not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental or regulatory authority, domestic or foreign, except
(i) for applicable requirements, if any, of the Exchange Act, and (ii) where the
failure to obtain such consents, approvals, authorizations or permits, or to
make such filings or notifications, would not prevent or materially delay the
performance by such Shareholder of such Shareholder’s obligations under this
Agreement.

SECTION 2.03 Title to Shares. Such Shareholder is the legal and beneficial owner
of its Shares, or will be the legal beneficial owner of the Shares that such
Shareholder will receive as a result of the Transactions, free and clear of all
liens and other encumbrances except certain restrictions upon the transfer of
such Shares.

ARTICLE III

GENERAL PROVISIONS

SECTION 3.01 Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be given (and shall be deemed to
have been duly

 

4



--------------------------------------------------------------------------------

given upon receipt) by delivery in person, by overnight courier service, by
telecopy, or by registered or certified mail (postage prepaid, return receipt
requested) to the respective parties at the following addresses (or at such
other addresses as shall be specified by notice given in accordance with this
Section 3.01):

(a) If to the Company:

4926 Spicewood Springs Road

Austin, Texas 78759

Attention: Chief Executive Officer

Telephone: (512) 231-8083

Facsimile:

with a mandatory copy to

Wilson Sonsini Goodrich & Rosati, Professional Corporation

8911 Capital of Texas Highway

Westech 360, Suite 3350

Austin, Texas 78759

Attention: Brian Beard

Telephone No. : (512) 338-5400

Facsimile No.: (512) 338-5499

(b) If to any Shareholder, to the address set forth opposite his, her or its
name on Exhibit A.

SECTION 3.02 Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

SECTION 3.03 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

SECTION 3.04 Entire Agreement. This Agreement, collectively with the Lock-Up
Agreements, the IPO Escrow Agreement, the Escrow Agreement and the
Reorganization Agreement, constitutes the entire agreement of the parties with
respect to the subject matter contained herein and supersedes all prior
agreements and undertakings, both written and oral, between the parties, or any
of them, with respect to the subject matter hereof. This Agreement may not be
amended or modified except in an instrument in writing signed by, or on behalf
of, each of the ePak Group and Ascend Group (with the holders of a majority of
the Shares held by each such Group empowered to act on behalf of such Group).

 

5



--------------------------------------------------------------------------------

SECTION 3.05 Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any provision of this Agreement was not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or in equity.

SECTION 3.06 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of Texas applicable to contracts
executed in and to be performed in that State.

SECTION 3.07 Disputes. All actions and proceedings arising out of or relating to
this Agreement shall be subject to and determined in accordance with the
arbitration provisions set forth in Section 10.12 of the Reorganization
Agreement.

SECTION 3.08 No Waiver. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

SECTION 3.09 Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

SECTION 3.10 Reorganization Agreement. All references to the Reorganization
Agreement herein shall be to such agreement as may be amended by the parties
thereto from time to time. Any terms not otherwise defined herein, shall have
the meanings ascribed to them in the Reorganization Agreement.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

ASCEND ACQUISITION CORP. By:  

 

Name:   Don K. Rice Title:   Chairman of the Board ASCEND COMPANY LIMITED By:  

 

Name:   Don K. Rice Title:   Chairman of the Board STOCKHOLDERS: ASCEND GROUP:

 

DON K. RICE

 

RUSSELL C. BALL III

 

STEPHEN L. BROWN

 

ARTHUR SPECTOR ePAK Group: ePAK HOLDINGS LIMITED By:  

 

  Name and Title

 

VOTING AGREEMENT



--------------------------------------------------------------------------------

DEG – Deutsche Investitions – und Entwicklungsgesellschaft mbH By:  

 

Name:   Title:  

 

VOTING AGREEMENT



--------------------------------------------------------------------------------

Pacven Walden Ventures IV, L.P.

By:  

 

Name:   Title:   Pacven Walden Ventures IV Associates Fund, L.P. By:  

 

Name:   Title:   WIIG Global Ventures Pte. Ltd. By:  

 

Name:   Title:   Seed Ventures III Pte. Ltd. By:  

 

Name:   Title:  

 

VOTING AGREEMENT



--------------------------------------------------------------------------------

OWWI Limited By:  

 

Name:   Title:   Dutch Asia Private Equity Fund C.V. By:  

 

Name:   Title:  

 

VOTING AGREEMENT



--------------------------------------------------------------------------------

Quilvest Asia Equity Limited

By:  

 

Name:   Title:  

 

VOTING AGREEMENT



--------------------------------------------------------------------------------

Capital International Asia CDPQ, Inc. By:  

 

Name:   Title:  

 

VOTING AGREEMENT



--------------------------------------------------------------------------------

 

Steve Dezso

 

Mao Shi Khoo

 

Chun Weng Chok

 

James Thomas

 

Jeffrey Blaine

 

Richard Brook

 

Jason Brown

 

VOTING AGREEMENT